PER CURIAM.
Sam Healey, appellant herein, applied to this court for a Writ of Habeas Corpus on the grounds that he was being held in the State Prison under an unlawful commitment.
A Writ of Habeas Corpus was issued returnable before the Honorable Stewart M. Hanson, Judge of the District Court of Salt Lake County. After a hearing, Judge Hanson issued an order denying the Writ and the plaintiff appealed to this court and requested the appointment of counsel. Mr. Dean E. Conder, an attorney of long experience was appointed to represent Mr. Healey on this appeal. After examining the record and securing the transcript of the proceedings at the time of sentencing, Mr. Conder reported to the court that the reporter’s transcript showed Mr. Healey entered a plea of guilty to the crime of “assault with a deadly weapon with intent to commit robbery.” But when the commitment was issued the sentence read, “assault with a deadly weapon.” Subsequently, the court corrected this order and issued a commitment in accordance with the offense to which Mr. Healey pleaded guilty. Under the circumstances, Mr. Conder found no *38error which presented a reasonable prospect for reversal.
Mr. Healey was notified of these facts and advised that if he desired to proceed on his own behalf, the court would allow him one month within which to file a brief, otherwise the appeal would be dismissed. That time has expired, and no brief having been filed, the appeal is dismissed.